Citation Nr: 1520225	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic fatigue syndrome to include as due to an undiagnosed illness.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for abnormal weight loss to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981, September 1990 to August 1991 and from January 2003 to October 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for left ear hearing loss, abnormal weight loss, multiple joint pain and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to the issue of whether the Veteran's current chronic headaches had their onset during active military service.

2.  The evidence of record is at least in equipoise with respect to whether the Veteran's chronic fatigue syndrome is caused by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, chronic headaches were incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving any reasonable doubt in the Veteran's favor, chronic fatigue syndrome is caused by his service-connected PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issues of entitlement to service connection for chronic headaches and chronic fatigue syndrome.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis of Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Headaches

Initially, the Board notes that the RO adjudicated the Veteran's service connection claim for headaches as a request to reopen a finally adjudicated claim.  A January 1999 rating decision denied the Veteran's service connection claim for headaches.  Additional material received by VA included a July 1991 report of medical history that was not associated with the claims file during the original adjudication of the claim.  This service record reveals that the Veteran reported experiencing frequent or severe headaches.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2014).  As the additional service records associated with the claims file relate to the claimed in-service disorder, it is considered relevant evidence.  Thus, the Veteran's original service connection claim will be reconsidered without requiring the submission of new and material evidence.  

The RO reopened the Veteran's claim of entitlement to service connection for headaches and decided the claim on the merits.  Thus, it is not prejudicial to the Veteran for the Board to address the merits of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran contends that his current chronic headaches are related to active military service.  Specifically, he asserts that his headaches began during active military service.

As noted above, in assessing the Veteran's service connection claim for a chronic headache disorder, the Board must determine whether the Veteran has a current diagnosis of the claimed disability.  The March 2010 VA examiner diagnosed the Veteran with headaches.  Thus, the evidence shows that the Veteran has a current diagnosis of the claimed disability.  

A review of the Veteran's service treatment records show that he reported having headaches during active military service.  Specifically, the Veteran reported in the June 1981 Report of Medical History form as part of his separation examination that he had or was currently experiencing frequent or severe headaches.  He also reported experiencing frequent or severe headaches in the July 1991 Report of Medical History form as part of his separation from active duty service.  A June 2003 service treatment record documents that the Veteran reported occasional headaches.  The clinician noted that the headaches appear more tension related than blood pressure.  

The Veteran was provided with a VA examination in March 2010 and the examiner determined that the Veteran's headaches were associated with his nonservice-connected hypertension.  The examiner noted that the Veteran reported that his headaches ease with the use of his blood pressure medication.  The Board finds this opinion of low probative value as he did not discuss the documented headaches during the Veteran's active military service or the June 2003 service treatment record that indicated the headaches appeared to be tension headaches rather than related to his high blood pressure.  

Furthermore, the evidence of record shows that the Veteran has experienced recurrent headaches since June 1981.  In this regard, the medical evidence shows that the Veteran has reported experiencing frequent or severe headaches in June 1981 and July 1991.  He also reported experiencing headaches in an April 1996 VA examination and September 1998 VA examination.  During the September 1998 VA examination, the Veteran reporting experiencing daily sharp, intense pain in his head that comes and goes throughout the day.  He reported to the examiner that this had been going on since 1991.  The Veteran also reported experiencing headaches in June 2003.  A September 2005 VA treatment record diagnosed the Veteran with tension headaches.  In light of the foregoing, the Board finds that the lay and medical evidence supports that the Veteran has experienced recurrent headaches since active military service.  

Given the evidence of record shows the Veteran reported headaches in service with recurrent symptoms to the present; the Board finds the evidence is at least in relative equipoise in showing that his current chronic headaches had their onset during service.  Resolving any reasonable doubt in favor of the Veteran, the Board has determined that the Veteran's current chronic headaches are related to active military service.  Accordingly, entitlement to service connection for chronic headaches is warranted

Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome that is related to active military service.  

In assessing whether the Veteran is entitled to service connection for chronic fatigue syndrome, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  The Veteran has a current diagnosis of chronic fatigue syndrome.  See March 2010 VA examination report.  The Veteran is also in receipt of service connection for PTSD.

Regarding the issue of whether the Veteran's chronic fatigue syndrome is secondary to his service-connected PTSD, the record contains a positive medical opinion.  The March 2010 VA examiner provided the opinion that the Veteran's chronic fatigue syndrome is caused by the following conditions:  degenerative joint disease of multiple sites, depression and anxiety, obstructive sleep apnea, mild anemia of chronic disease, essential hypertension and chronic cocaine use (in remission).  The medical evidence of record shows that the Veteran's depression and anxiety are symptoms of his service-connected PTSD.  See September 2004 VA examination.  Thus, the competent medical evidence of record shows that the Veteran's service-connected PTSD at least in part caused the Veteran's chronic fatigue syndrome.  

In light of the above medical opinion, the evidence is at least in equipoise with respect to whether the Veteran's current chronic fatigue syndrome is caused by his service-connected PTSD and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for chronic fatigue syndrome is warranted.  


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for chronic fatigue syndrome is granted.


REMAND

Regarding the Veteran's service connection claim for left ear hearing loss, he was provided with a VA examination in April 2010.  The examiner determined that the Veteran's left ear hearing loss is less likely as not caused by or related to service.  He explained that the Veteran's hearing was within normal limits in 1976, 1981, 1982, 1988 and 1991 and the first evidence of hearing loss was in May 1995.  He also observed that the Veteran worked in a loud noisy environment as a civilian for many years.  Although the Veteran's hearing did not meet the definition of a hearing loss disability under VA regulation on separation in August 1991, the Veteran's service treatment records indicate that there was a decrease in the Veteran's hearing from the examination conducted in 1988.  Thus, the Board concludes that an opinion with respect to whether this decrease in hearing is evidence that the Veteran's current hearing loss is related to service is necessary. 

With respect to the Veteran's service connection claim for abnormal weight loss, the Board notes that the VA examiner in March 2010 determined that the Veteran's weight was considered stable with mild variation.  He noted that the Veteran's weight in 2005 was 160 pounds and his present weight was 153 pounds.  He noted that depression, anxiety and PTSD may have contributed to poor appetite.  The examiner did not discuss the medical evidence that showed that the Veteran had lost approximately 22 pounds from September 2005 to May 2009.  Thereafter, he saw a VA nutritionist to assist in attaining his goal weight.  Furthermore, the examiner did not provide a definite opinion on whether the weight loss is related to known clinical diagnosis to include the Veteran's service-connected PTSD.  Accordingly, the Veteran should be provided with another VA examination and opinion.

Regarding the Veteran's service connection claim for joint pain, the March 2010 VA examiner determined that the joint pain was related to the Veteran's degenerative joint disease of the knees, wrist and spine.  The examiner did not provide an opinion on whether the Veteran's degenerative joint disease is related to active military service.  The Veteran indicated that the joint pain began in service in 1991 and has continued to the present.  Thus, the Veteran should be provided with an opinion on whether the Veteran's degenerative joint disease of the knees, wrist and spine are related to active military service.

With respect to the Veteran's service connection claim for sleep apnea, he contends that he start having sleep problems during active military service.  The Veteran was provided with a VA examination in March 2010, but the examiner did not provide an opinion on whether the Veteran's sleep apnea was related to active military service.  Therefore, the Veteran should be provided with a VA examination to determine if his sleep apnea is etiologically related to active military service.  




Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file any outstanding VA treatment records with respect to the issues on appeal.  All efforts should be documented and appropriate procedures followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, obtain a VA opinion with respect to the Veteran's service connection claim for left ear hearing loss.  The claims file, including a copy of this REMAND, must be made available to the clinician, and the opinion should reflect that the claims file was reviewed.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current left ear hearing loss is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service to include the documented decrease in hearing during service from and/or at least in part to any acoustic trauma that occurred during service. 

A detailed explanation should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran. 

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for abnormal weight loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should also address the following:

a. Whether the Veteran experienced abnormal weight loss at any time during the appeal period, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to a known clinical diagnosis to include the Veteran's service-connected PTSD. 

b. If the examiner attributes the weight loss to a diagnosis other than PTSD, then he/she should provide an opinion as to whether such diagnosis is at least as likely as not (i.e., a probability of 50 percent or more) etiologically related to the Veteran's active military service or caused or chronically worsened by service connected disability.

c. If the examiner determines that the Veteran had abnormal weight loss at any time during the appeal period and it is not attributable to a known clinical diagnosis, then whether the symptom of abnormal weight loss is at least as likely as not (i.e., a 50 percent or greater probability) associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service.

An explanation should be provided for all opinions expressed in the report.

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his service connection claim for multiple joint pain.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether degenerative joint disease of the knees, spine and wrist or any other disorders of the joints found on examination are at least as likely as not (i.e., a fifty percent or greater probability) caused by or related to active military service. 

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran of wrist pain in service with continuity of symptoms since service and any statements provided by the Veteran during the examination.

5. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his sleep apnea claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the Veteran's statements of difficulty sleeping during service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran of sleep problems in service and any statements provided by the Veteran during the examination.

6. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


